                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF WISCONSIN
In Re:                                                                    Chapter 13
STEVE M SWATTLER


               Debtor
                                                                          Case No. 2019-29047-BEH-13


       MOTION AND NOTICE OF MOTION TO DISMISS - CONFIRMED PLAN

       NOTICE IS HEREBY GIVEN that the Chapter 13 Standing Trustee, Rebecca R. Garcia pursuant to 11
U.S.C. 1307(c), does hereby move the Court for an Order dismissing this case for cause, including;

Material default with regard to a confirmed plan, specifically for the reason that the debtor:
   Failure to make payments as required by 11 U.S.C. § 1326.
   Failure to make payments necessary to provide for completion of the Plan within the maximum term of 60
   months.
   Your rights may be affected. You should read these papers carefully and discuss them with your attorney,
should you have one in this case. (If you do not have an attorney, you may wish to consult one).
ANY OBJECTION TO THE RELIEF REQUESTED BY THIS MOTION SHOULD BE IN WRITING SPECIFYING
LEGALLY SUFFICIENT GROUNDS WHY THE MOTION SHOULD NOT BE GRANTED AND SHOULD BE FILED
WITH THE CLERK OF THE U.S. BANKRUPTCY COURT, ROOM 126, U.S. COURTHOUSE, 517 EAST WISCONSIN
AVENUE, MILWAUKEE, WISCONSIN 53202 WITHIN 21 DAYS OF THE DATE OF THE MAILING OF THIS NOTICE .
SHOULD AN OBJECTION NOT BE IN COMPLIANCE WITH THESE REQUIREMENTS THE COURT MAY GRANT
THE MOTION WITHOUT A HEARING. IF YOU OR YOUR ATTORNEY DO NOT TAKE THESE STEPS, THE COURT
MAY DECIDE THAT YOU DO NOT OPPOSE THE RELIEF SOUGHT IN THE MOTION AND MAY ENTER AN ORDER
GRANTING THAT RELIEF.

                                                                             /s/ Jennifer K. Marchinowski
                                                                             Staff Attorney
Rebecca R. Garcia
Chapter 13 Standing Trustee
P O Box 3170
Oshkosh, WI 54903-3170
920.231.2150
Fax 920.231.5713
E-mail info@ch13oshkosh.com




                        Case 19-29047-beh       Doc 40     Filed 03/04/20       Page 1 of 1
